IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


JANEEN DICKERSON,                           :   No. 149 WAL 2020
                                            :
                   Petitioner               :
                                            :   Petition for Allowance of Appeal
                                            :   from the Order of the
             v.                             :   Commonwealth Court
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (A SECOND CHANCE INC.),               :
                                            :
                   Respondents              :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of November, 2020, the Petition for Allowance of Appeal

is DENIED.